             Case 1:19-cv-07478-MKV Document 46 Filed 12/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X

EMILY PENZO,                                                          19-cv-7478 (MKV)(KHP)

                                            Plaintiff,                DECLARATION IN
                                                                      SUPPORT OF MOTION
                            -against-                                 TO WITHDRAW

CONSOLIDATED EDISON COMPANY OF
NEW YORK, INC.,

                                            Defendant.

----------------------------------------------------------------- X

        LAINE ALIDA ARMSTRONG, under penalty of perjury, declares as follows:

        1.       I am admitted to practice before this Court, am admitted to the Bar of the State of

New York, and of counsel to Advocates for Justice, Chartered Attorneys (“AFJ-CA”), counsel to

Plaintiff, Emily Penzo. I am fully familiar with the facts stated herein and make this declaration

in support of AFJ-CA’s motion to withdraw as counsel to Plaintiff in this action against

Defendant Consolidated Edison Company of New York, Inc. (“Con Edison”).

        2.       AFJ-CA was retained in August 2019 to represent Plaintiff in this action the day

before the applicable statute of limitations expired.

        3.       Plaintiff signed a contingency retainer agreement in which AFJ-CA advises

Plaintiff that the firm may seek to withdraw as counsel.

        4.       Irreconcilable differences have arisen between Plaintiff and AFJ-CA as to the

appropriate approach to our representation of her in this case, and Plaintiff refuses to cooperate

with counsel in the prosecution of this action by failing to communicate with AFJ-CA in a

meaningful manner, and disregarding counsel’s advice.
            Case 1:19-cv-07478-MKV Document 46 Filed 12/29/20 Page 2 of 3




       5.       During discovery, Plaintiff refused to authorize the deposition of certain Con Ed

representatives whose knowledge counsel advised was critical to establishing Plaintiff’s claims

of retaliation. Plaintiff has also advised counsel on several occasions that counsel misapprehends

the law, that counsel is improperly failing to apply certain legal theories (that counsel believes

are inapplicable) to the facts of her case, and that there are inarguably issues of fact that will be

resolved in favor of Plaintiff but that counsel has failed to identify.

       6.       In addition, Plaintiff has refused to communicate with counsel regarding crucial

issues, including responding to counsel’s repeated request that Plaintiff identify the location of

relevant emails and documents necessary for the prosecution of her case. Plaintiff has also

refused to identify for counsel case law Plaintiff claims establishes that she will prevail in

opposition to any motion for summary judgment and will prevail at trial.

       7.       Prior to making this motion, counsel contacted Plaintiff who indicated that she

will not consent to AFJ-CA’s withdrawal as her counsel and that she expects counsel to

represent her through trial even though counsel vigorously disagrees with her assessment of the

case strength and case strategy. Counsel requested that Plaintiff confirm the above in writing. As

of yet, Plaintiff has not provided written confirmation that she does not consent to this motion,

and instead has insisted that counsel again provide her with reasons for making this motion.

       8.       AFJ-CA has devoted well over 200 hours to representing Plaintiff, who continues

to reject counsels’ advice. In addition, AFJ-CA has advanced thousands of dollars for to cover

expenses of Plaintiff’s lawsuit that have not been reimbursed. As such, continued representation

of the client would constitute a financial hardship for our firm.

       9.       No prejudice to Plaintiff will occur should the Court grant AFJ-CA’s motion to

withdraw. Discovery is complete pending production of certain documents requested during




                                                   2
           Case 1:19-cv-07478-MKV Document 46 Filed 12/29/20 Page 3 of 3




depositions, the parties have not yet entered into a briefing schedule for Defendant’s anticipated

Motion for Summary Judgment, and Plaintiff will have opportunity to find counsel to represent

her in opposition to Con Edison’s motion and at trial. In addition, Plaintiff has the choice to

proceed pro se if she prefers.

       10.     Local Rule 1.4 of the Southern District of New York permits the withdrawal of

counsel of record by order of the Court upon a showing by affidavit or otherwise for satisfactory

reasons.

       11.     It is submitted that this declaration provides ample bases for counsel’s and her

firm’s request for such withdrawal.

       WHEREFORE, AFJ-CA respectfully requests that the Court issue an order granting it

leave to withdraw as Counsel of record for the Plaintiff and for such other further relief as this

Court deems just and proper.

       I certify that all of the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.

Dated: December 28, 2020
       New York, New York


                                                    /s/ Laine Alida Armstrong
                                                    LAINE ALIDA ARMSTRONG




                                                3
